Citation Nr: 0305993	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-18 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hepatitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from May 1977 to May 
1981 and from July 1981 to August 1983.  He was discharged 
from the second period of service under other than honorable 
conditions.  By an administrative decision of June 1999, it 
was held that the veteran did not serve under honorable 
conditions for VA purposes during this second period of 
service.  Therefore, he is not eligible for benefits based on 
that service.  The 1999 administrative decision is final, 
since the veteran did not disagree with it.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for hepatitis as not well grounded under the law 
then in effect.  The veteran requested a Travel Board hearing 
before the Board in connection with his appeal, but failed 
without explanation to appear for the hearing at the 
scheduled date and time.  

Pursuant to the recently enacted Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other changes, eliminated the well-
grounded claim requirement, the Board remanded the appeal to 
the RO in July 2001 for additional evidentiary development 
and readjudication under the new law.  While the case was in 
remand status at the RO, additional VA outpatient treatment 
records were obtained and the veteran underwent a VA 
examination.  In February 2003 the RO continued its prior 
denial of the service connection claim.  The case has been 
returned to the Board for further review on appeal.  



FINDINGS OF FACT

1.  The veteran was treated for hepatitis during his first 
period of active military service.  

2.  The veteran contracted hepatitis during service as a 
result of intravenous drug use.  


CONCLUSION OF LAW  

Hepatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 105(a), 1131, 
5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.159, 3.301(a)(c)(d) (2002); VAOPGCPREC (7-99); 
Sabonis v. Brown, 6 Vet. App 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION  

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained the RO's determination 
regarding the inadequacy of the evidence of record as a basis 
for an allowance of service connection for hepatitis.  The 
Board's remand apprised the veteran of the need for medical 
records as a basis for adjudicating his claim.  The February 
2003 supplemental statement of the case set forth the full 
text of the VCAA regulations.  

In addition, the record shows that in June 2002 the RO sent 
the veteran a letter that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter told him that medical records would be obtained if 
he provided the names and addresses of all medical providers 
and the approximate dates of treatment and that the RO would 
help him obtain material such as medical records, employment 
records, or records from Federal agencies if he gave enough 
information to enable VA to request them.  The forms required 
to authorize the release of private medical records to the VA 
were provided.  The essence of the approach set forth in this 
letter was to allocate the responsibility for procuring 
evidence between the veteran and VA, such that the VA would 
make official requests for all records for which the veteran 
provided adequate identifying information and executed 
release authorizations.  The veteran did not respond, so 
there is no indication in the record that additional relevant 
evidence exists that he wants considered in conjunction with 
this claim.  In the aggregate, the statement of the case, the 
supplemental statement of the case, and the RO letters are 
sufficient to put the veteran on notice of the requirements 
of the law, the evidence needed to support his claim, the 
information he must supply to permit VA assistance in 
developing his claim, and the evidence to be procured by the 
VA in furtherance of its duty to assist pursuant to the 
requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2098 (2000) (codified at 38 U.S.C.A. § 
5103A).  

With respect to the duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All referenced VA outpatient treatment 
records were requested, and all available records were 
obtained.  The veteran has undergone a VA examination for the 
express purpose of determining whether his current hepatitis 
symptomatology is related to service.  To the extent that the 
Board can ascertain, there is no additional VA or private 
evidence that might be obtained to substantiate the veteran's 
claim.  VA is not required under the VCAA to provide 
assistance to a claimant if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the claimant in substantiating his claim, the VCAA does not 
apply).  

Moreover, the requirements of the VCAA have been satisfied to 
the extent necessary to permit a determination as to the time 
and cause of the veteran's hepatitis infection.  The 
remaining matter to be resolved is legal in nature and its 
outcome is determined by the interpretation and application 
of the law and regulations rather than by consideration of 
conflicting or disputed evidence.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
no further action to comply with the provisions of the VCAA 
is required.  

Factual Background  

Medical records from the veteran's first period of active 
service show that in April 1979, he complained of nausea, 
anorexia and abdominal tenderness and was admitted to a Navy 
hospital where fatigue, right upper quadrant pain and 
myalgias were also noted.  He was treated for hepatitis that 
was ultimately characterized as type A hepatitis.  No 
complaints or findings of hepatitis or residuals of hepatitis 
were reported during the remainder of the veteran's first 
period of service or during the second period of service.  

The veteran filed a claim for service connection for 
hepatitis in June 1999.  In a supporting statement dated the 
following month, he reported that he had contracted hepatitis 
in 1979 aboard the U. S. S. Chicago C6-11 in Inchon, Korea, 
from "intervenous (sic) drug use."  

VA outpatient treatment records dated since October 1995 show 
that in July 1998 the veteran's main problem was evidence of 
mild liver dysfunction related to a past history of 
hepatitis.  There was recent laboratory evidence of hepatitis 
B and C with positive antibody titers.  In January 1999 the 
veteran reported that hepatitis C had been diagnosed about a 
year earlier.  He reported a previous episode in service 20 
years earlier.  He identified the etiology as "casual 
exposure."  In August 1999 there was evidence of hepatitis A 
and C antibodies.  The veteran related that a year earlier he 
had had evidence of mild liver impairment that had not been 
confirmed lately.  In May 2000, mild elevation of his enzymes 
was reported.  

Pursuant to the Board's remand, the veteran underwent an 
examination for VA purposes at the Ohio State University 
Medical Center in December 2002.  It was reported that he had 
a history of IV drug abuse and high-risk sexual activity.  He 
had had no blood transfusions.  He reported occasional 
nausea, abdominal pain and distention and fatigue.  The 
examiner commented that in the absence of antibodies to 
hepatitis A in service, it was unclear what type of hepatitis 
he had had.  The assessment was hepatitis C with elevated 
liver function tests.  The examiner expressed the opinion 
that it was at least as likely as not that hepatitis C was 
contracted in military service while abusing IV drugs.  

Legal criteria 

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

VA's General Counsel has concluded that, under section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
law prohibits the payment of compensation for a disability 
that is a result of a claimant's own alcohol or drug abuse, 
effective for claims filed after October 31, 1990.  
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998) (service connection for alcohol and drug abuse can be 
established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion, the General Counsel 
emphasized that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  VAOPGCPREC 7-99; see also VAOPGCPREC 2-
98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a 
"service-connected" disability, as discussed above.  
38 U.S.C.A. §§ 101(16) and 105(a) (West 1991).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action; it involves deliberate 
or intentional wrongdoing and must be the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n)(1), (3) (2002); 
see Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  If 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  See 38 C.F.R. §3.301(c)(d) (2002); Gabrielson v. 
Brown, 7 Vet. App. 36, 41 (1994).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Discussion  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The record is not entirely clear as to whether the hepatitis 
infection in service was type A, as recorded in service 
medical records, or type C, as concluded by a VA examination 
report in 2002.  There is also evidence that the veteran has 
been exposed to type B hepatitis in the past as well.  The 
Board accepts the VA examiner's conclusion that the type of 
hepatitis treated in service is unclear and that any current 
hepatitis is type C.  The law is well established that where 
a claim involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board also accepts the examiner's conclusion that the 
etiology of the hepatitis is intravenous drug use in service.  
The veteran conceded that point in a July 1999 statement in 
support of his claim.  That statement is against his interest 
and is therefore highly credible and persuasive evidence.  At 
the time he made this statement, the veteran most likely did 
not know the potential significance of his admission and had 
no reason to conceal the truth.  The examiner's opinion is 
consistent with the veteran's well-documented history of drug 
abuse extending back to military service and is 
uncontradicted in the record.  There is no contrary medical 
opinion of record, so there is no doubt on this matter that 
could be resolved in the veteran's favor.

The medical determination that hepatitis is the result of 
drug abuse in service is dispositive of the veteran's appeal 
as a matter of law in light of the statutory preclusion of an 
award of service connection for drug-related disability.  The 
appellant filed this claim in 1999, and the law clearly 
states that service connection may not be established on a 
direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs for claims filed after 
October 31, 1990.  Although there is authority in the law for 
the granting of secondary service connection for drug-related 
disability, that authority is inapplicable in the present 
case since the veteran does not have or claim to have a 
separate service-connected disability to which the drug abuse 
and consequent hepatitis might be deemed to be related.  

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Since the Board has found that the claim is without 
legal merit, the appeal is denied.  




ORDER

Service connection for hepatitis is denied.  



	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

